05/24/2021


        N THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                        AT KNOXVILLE
                        Assigned on Briefs November 17, 2020

                  STATE OF TENNESSEE v. THOMAS BYRD

                  Appeal from the Criminal Court for Knox County
                       No. 105592 Bobby R. McGee, Judge
                     ___________________________________

                           No. E2020-00059-CCA-R3-CD
                       ___________________________________


The Defendant, Thomas Byrd, was convicted by a Knox County Criminal Court jury of
two counts of possession of .5 grams or more of a Schedule II controlled substance
(cocaine) with the intent to sell/deliver within 1000 feet of a child care agency, a Class B
felony; possession of a firearm during the commission of a dangerous felony, a Class D
felony; possession of a Schedule VI controlled substance (marijuana), possession of a
Schedule IV controlled substance (Alprazolam), and possession of a Schedule II controlled
substance (oxycodone), all Class A misdemeanors; and criminal impersonation, a Class B
misdemeanor. The trial court sentenced him as a Range I offender to an effective term of
twelve years in the Department of Correction. On appeal, the Defendant argues that the
trial court erred by denying his motion to suppress evidence found during the search of his
person and that the evidence is insufficient to sustain the felony convictions. Following
our review, we affirm the judgments of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JAMES CURWOOD WITT,
JR., and D. KELLY THOMAS, JR., JJ., joined.

J. Liddell Kirk, Knoxville, Tennessee (on appeal), and Joshua Hendrick, Knoxville,
Tennessee (at trial), for the appellant, Thomas Lenwood Byrd.

Herbert H. Slatery III, Attorney General and Reporter; Ruth Anne Thompson, Assistant
Attorney General; Charme P. Allen, District Attorney General; and Ta Kisha Fitzgerald,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                        OPINION
                                          FACTS

       On June 26, 2013, the Defendant was a passenger in a vehicle driven by Tyshonna
Byrd that was involved in a single vehicle accident in Knoxville. A police officer
investigating the wreck detected the strong odor of raw marijuana about the Defendant’s
person, took him into custody, searched him, and arrested him. The search of the
Defendant uncovered marijuana, crack cocaine, a hydrocodone pill, Alprazolam pills,
$1,251.00 in cash, and two cell phones. Additional marijuana and key cards to a motel
room were found inside the vehicle, and a search of the motel room uncovered, among
other things, individual baggies of crack cocaine and marijuana, a loaded .45-caliber
handgun, a set of digital scales, razor blades, and a box of empty plastic baggies. The Knox
County Grand Jury subsequently returned a 20-count indictment against the Defendant and
Tyshonna Sligh in which the two were charged together for various drug-related and
possession of firearm offenses, and the Defendant was charged separately for criminal
impersonation and possession of a firearm by a convicted felon. The trial court granted the
Defendant’s motion to sever the counts relating to events that occurred on an earlier date
in June 2013, and the Defendant and his co-defendant were jointly tried for the set of
offenses related to the June 26, 2013 events. At the conclusion of the trial, the jury
convicted the Defendant of two counts of possession of .5 grams or more of cocaine within
1000 feet of a child care agency with the intent to sell, two counts of possession of .5 grams
or more of cocaine within 1000 feet of a child care agency with the intent to deliver,
possession of Alprazalom, possession of marijuana, possession of hydrocodone, criminal
impersonation, and possession of a firearm during the commission of a dangerous felony.
The trial court merged the possession with intent to deliver counts into the possession with
the intent to sell counts and sentenced the Defendant to an effective term of twelve years
in the Department of Correction.

                                    Motion to Suppress

        On November 14, 2016, the Defendant filed a motion to suppress the evidence
obtained from the June 26, 2013 search of his person, arguing that the search was
unconstitutional because it was not a search incident to arrest and was made before the
officer knew of the Defendant’s outstanding arrest warrant and was performed when the
officer had no reasonable basis to believe that the Defendant was engaged in criminal
activity.

       At the April 24, 2017 suppression hearing, Deric Runge, who was a patrol officer
with the Knoxville Police Department (“KPD”) in 2013, testified that he was headed
northbound on Walker, which was also the entry ramp to the interstate, when he saw
Lieutenant Chris Baldwin stopped behind a vehicle that appeared to have wrecked on the
                                            -2-
shoulder. He stopped to assist and was walking toward the wrecked vehicle when he saw
a man, later identified as the Defendant, walking toward the vehicle from the area of the
K-Mart across the street. He and the Defendant met in the middle of the roadway, and he
immediately detected the strong odor of raw marijuana emanating from the Defendant’s
person. When he greeted the Defendant and asked him to wait a minute, the Defendant put
his hands in his pockets and began to back away. Based on his training and experience, he
believed that the Defendant was about to flee, so he grabbed him and told him to “hold on
a minute.”

       Mr. Runge testified that Lieutenant Baldwin came to assist him, and they placed the
Defendant in handcuffs to gain control of the situation and to prevent the Defendant from
leaving the scene. He asked the Defendant if he had any weapons or anything else in his
pockets and if he minded if they searched him. The Defendant answered no, and he first
briefly frisked the Defendant for weapons before patting him down more thoroughly.
During the search, he felt a large wad in the Defendant’s pocket and discovered marijuana,
a large amount of cash, some pills, and a small amount of cocaine.

       Mr. Runge testified that the Defendant told him his name was James Allen, but he
was unable to find a record of anyone with that name. By that time, Lieutenant Baldwin
had identified the woman from her driver’s license as Tyshonna Sligh, which triggered Mr.
Runge’s memory of an event that had occurred two weeks earlier involving the Defendant
and Ms. Sligh and for which there was an active warrant for the Defendant’s arrest. He
then asked the Defendant if he was Thomas Byrd, and the Defendant acknowledged that
he was.

        On cross-examination, Mr. Runge acknowledged that both the arrest warrant and
the police report stated that the search of the Defendant was incident to his arrest. After
listening to portions of his preliminary hearing testimony, he further acknowledged that he
testified at that time that the search was incident to the Defendant’s arrest. He explained
that his memory of the events was affected by the passage of time. He stated that he took
the Defendant into custody and frisked him for weapons because of the strong odor of raw
marijuana that was emanating from his person. In his experience, drug dealers and other
individuals who dealt with raw marijuana were frequently armed. Although his memory
of the events was not clear, he agreed, based on the dashboard videos, that the sequence of
events appeared to be that he handcuffed the Defendant, frisked him, moved him out of the
roadway, and then patted him down before placing him in the back of his patrol vehicle.
He also agreed, based on the dashboard footage, that he apparently did not know the
Defendant’s true identity until after he searched him. He testified that it was his practice
to be sure a suspect did not have any weapons on him before placing him in the back of his
patrol vehicle.

                                           -3-
       Investigator Philip Jinks of the Knoxville Police Department, called as a witness by
the defense, identified the June 26, 2013 search warrant and supporting affidavit for the
search of the motel room, in which he stated that the search of the Defendant’s person had
been incident to arrest. On cross-examination, he agreed that the smell of marijuana on a
person would suggest that the person was in possession of marijuana, an illegal substance,
and would be the basis for an arrest.

       Mr. Runge, recalled as a witness for the defense, testified that the odor of raw
marijuana about the Defendant’s person caused him to believe that the Defendant had
marijuana on him. His initial intention was to investigate further; at that point, he had not
made the decision to cite or arrest the Defendant. However, the Defendant’s actions in
placing his hands in his pockets and stepping backwards caused the situation to accelerate:

              Well, normally, it would be questioning to figure out who he is and
       kind of going through that investigative process, but at which point of
       smelling it and placing his hands in his pockets and starting to back-pedal
       from the scene accelerate that process to place him in cuffs and then, at that
       point, go from there.

       At the conclusion of the hearing, the trial court overruled the Defendant’s motion to
suppress. Finding that Mr. Runge had been very candid, the court accredited the former
officer’s testimony that he had detected the odor of raw marijuana on the Defendant’s
person and observed the Defendant engaging in nervous behavior that led the officer to
believe he was about to flee the scene. The court, therefore, found that the officer had
reasonable suspicion to conduct a further investigation and to perform a Terry frisk to
ensure the officers’ safety. The court further found that the officer “found matter in the
pockets that gave him further reason to believe the defendant was in possession of raw
marijuana.”

                                           Trial

                                       State’s Proof

        Lieutenant Chris Baldwin of the Knoxville Police Department testified he was
patrolling on Old Broadway on June 26, 2013, when he noticed a black Mazda stuck in a
ditch. A man, later identified as the Defendant, was standing outside the vehicle talking to
a woman, later identified as the co-defendant, Tyshonna Sligh, who was in the driver’s
seat. Lieutenant Baldwin activated his blue lights, which automatically triggered his patrol
vehicle’s camera, pulled up behind the vehicle, and got out to find out if anyone was hurt
and if a wrecker was needed. As he approached, he immediately detected the sharp odor
of burnt marijuana emanating from the vehicle. The Defendant, who had his cell phone to
                                            -4-
his ear, walked across traffic to a grassy area. When Lieutenant Baldwin crossed to that
area to talk to him, he immediately detected the strong odor of marijuana emanating from
the Defendant.

       Lieutenant Baldwin testified that he and Officer Runge, who pulled up to assist,
took the Defendant into custody. Officer Runge then escorted the Defendant to his patrol
vehicle, while Lieutenant Baldwin questioned Ms. Sligh. Ms. Sligh had a driver’s license,
but she was unable to identify the Defendant by anything other than his street name of “D,”
and was unable to provide the last name of the friend, “Todd,” from whom she said she
had gotten the vehicle. By that time, Officer Runge informed him that he had found a
quantity of marijuana, crack cocaine, and some pills during his pat down search of the
Defendant. Lieutenant Baldwin stated that he responded by calling the repeat offender unit
to report that they had an individual in possession of a significant amount of drugs that they
needed help identifying.

       Lieutenant Baldwin testified that he handcuffed Ms. Sligh and placed her in the back
of his patrol car, while Officer Runge placed the handcuffed Defendant in the back of
Officer Runge’s vehicle. He then had a wrecker tow their vehicle to the parking lot of the
K-Mart across the street, where a K-9 officer performed a “drug sniff” around the vehicle.

       On cross-examination, Lieutenant Baldwin testified that both the vehicle and the
Defendant smelled of burnt marijuana, and he assumed that someone inside the vehicle had
recently smoked marijuana. He later explained that he placed both the Defendant and Ms.
Sligh in handcuffs because the circumstances surrounding what initially appeared to be a
single vehicle accident were highly suspicious: the Defendant, Ms. Sligh, and the vehicle
smelled of marijuana; the Defendant had no identification; Ms. Sligh did not know the
Defendant’s name; and Ms. Sligh had “no clue” to whom the vehicle belonged. He did not
search Ms. Sligh before placing her in the back of his patrol vehicle because she did not
appear to have any weapons on her, and there was no female officer on the scene to perform
the search.

       Deric Runge testified about his involvement in the investigation of the traffic
accident and his discovery of a “pretty large baggie of marijuana” in one of the Defendant’s
pockets, as well as the large sum of cash, crack cocaine, and pills he found in either the
same or other pockets. He identified the narcotics evidence he collected from the
Defendant from the evidence log as consisting of 1 gram of crack cocaine, 4 grams of raw
marijuana in a clear plastic bag, two 10 milligram oxycodone pills, one 1 milligram
Alprazolam pill, and three additional 1 milligram Alprazolam pills. He also identified a
photograph of the currency he found on the Defendant as consisting of two $100 bills, 51
$20 bills, two $10 bills, two $5 bills, and one $1 bill, for a total of $1,251. He testified that
additional evidence he seized from the Defendant was a plastic baggie with what appeared
                                              -5-
to be cocaine residue inside and two cell phones. He found no crack pipes or any other
kind of drug paraphernalia on the Defendant.

      On cross-examination, Mr. Runge testified that the Defendant smelled like raw
marijuana rather than burnt marijuana. He could not recall what the vehicle smelled like.

       Todd Lakins, a friend of the Defendant’s, testified that he rented the vehicle and the
motel room on behalf of the Defendant and the Defendant’s girlfriend, Ms. Sligh, because
they needed a vehicle and a place to stay and were unable to rent either themselves. He
denied that he ever had a room key or a key to the vehicle or that he ever stayed in the
motel room. He also denied that any of the items found in the vehicle or the motel room
were his.

        On cross-examination, he acknowledged that he owned a few guns but denied that
the gun in the motel room was his. He said he had a handgun carry permit. He stated the
Defendant provided him with cash to use to pay for the motel room and the rental car. The
Defendant told him that he could not rent a motel room for himself but did not explain why,
and he did not inquire. On redirect, he testified that he had to pass a background check to
get his carry permit and that he had no felony convictions or misdemeanor drug convictions
or arrests in his background. He denied that he was “dealing drugs” out of the motel room,
that he set up the Defendant or Ms. Sligh, or that he ever sold the Defendant or Ms. Sligh
any drugs.

        Investigator Philip Jinks, who was accepted by the court as an expert in drug
investigations, testified that he was assigned to the repeat offender unit in June 2013 and
on June 26, 2013, was called out to assist Lieutenant Baldwin at the scene of the accident.
By the time he arrived, the Defendant was in the back of one of the patrol vehicles and Ms.
Sligh was in the back of another. As he approached their vehicle, he immediately detected
the odor of raw marijuana. After he had the vehicle towed to the K-Mart parking lot across
the street, a K-9 officer walked his dog around the vehicle to confirm the odor of controlled
substances. Inside the vehicle, he found three hotel room keys for Room 442 of the Express
Inn on Dante Road, an Enterprise rental car agreement in the name of Todd Lakins in the
glovebox, a cell phone in the driver’s door pocket, and a small marijuana grinder with some
marijuana residue in the trunk. He testified that, in his experience, it was common for
drug traffickers and drug distributors to drive rental vehicles rented in someone else’s name
and to use hotel rooms rented by someone else as a base for their drug activity in order to
distance themselves from the illegal activity.

       Investigator Jinks testified that he went to the Express Inn and walked past room
442. He detected a moderate odor of marijuana coming out of the room’s air conditioning
vent, called for the K-9 officer to walk his drug-detecting dog past the room to confirm the
                                            -6-
odor, and left officers on site to ensure that no one entered or exited the room while he
obtained a search warrant.

        Investigator Jinks identified photographs of items he found in the motel room during
the execution of the search warrant, which included: various items of men’s and women’s
clothing, including a size small ladies’ blouse; a cell phone store receipt dated the previous
day in the name of the Defendant; a business card for Sergeant Phillip Major of the
Knoxville Police Department; loose tobacco in the trash can; a “Swisher Sweets” cigar
packet that had been cut open; two razor blades with a white waxy residue consistent with
cocaine on the bathroom counter; a box of plastic sandwich bags inside the nightstand; a
set of digital scales inside the nightstand; a small bud of marijuana on the floor; and a Wahl
brand clipper set bag in the bathroom that contained a loaded .45-caliber Sig Sauer handgun
in a holster with an extra magazine, and a can of shaving cream with an false bottom. Inside
the shaving cream “can safe” he found a bag of marijuana that field tested as 12.6 grams
and a bag containing numerous small rocks of crack cocaine that field tested as 5.7 grams.

         Investigator Jinks testified that he interviewed Mr. Lakins at his home. He did not
see any drug paraphernalia and did not smell any marijuana, and Mr. Lakins did not appear
to be under the influence of any intoxicant. Mr. Lakins provided a straightforward account
of his involvement with the rental vehicle and the motel room that was consistent with his
trial testimony, and Investigator Jinks ultimately eliminated him as a suspect in the case.

        Investigator Jinks testified that he did not find any crack pipes, filters, or other drug
paraphernalia in the rental car or in the motel room. He explained the manner in which a
drug dealer would typically use the items found in the motel room, including the plastic
bags, razor blades, digital scales, and loaded weapon, and he estimated that the amount of
crack cocaine in the can safe had a street value of approximately $500. He stated that the
individual rocks of cocaine and the large amount of cash that Officer Runge found on the
Defendant’s person at the crash site were also consistent with a drug dealer rather than a
user. Finally, he opined that the crack cocaine possessed in the case was intended for
resale rather than personal use. He explained that his opinion was based on the totality of
the circumstances, which included: the amount of cocaine, which was far more than a
typical user would have; the lack of any drug paraphernalia or items necessary to smoke
the crack cocaine; the items used to divide, package, and weigh the cocaine for resale; the
large amount of cash, which was not common for the average crack user, who tended to
“blow through money very quickly”; and the loaded weapon, which was typical for a drug
dealer or distributor to possess in order to protect his product.

       On cross-examination, Investigator Jinks acknowledged that the grinder found in
the trunk of the rental vehicle was an item typically possessed by a marijuana user. He
further acknowledged that it was possible for a drug user to add crack cocaine to marijuana
                                              -7-
to smoke and that a razor blade could be used to cut the rocks of crack cocaine into small
enough pieces to be added to a “blunt” or cigar. He also agreed that “Swisher Sweets” is
a cigar that is commonly used to roll a blunt. He testified that the typical crack cocaine
user purchases two to three rocks of crack cocaine at a time but acknowledged that it was
possible that a user in possession of more cash might buy a larger quantity. He repeated,
however, that in his experience most users or addicts blew through their money quickly.

       Beth Goodman, who was employed with the Knoxville Police Department as an
evidence technician in 2013, testified that she lifted a total of two latent prints from items
in the motel room, a Powerade bottle and a phone accessory box. She attempted to lift
fingerprints from the gun and the magazine but was unsuccessful.

       Timothy Schade, a certified fingerprint examiner formerly employed by the
Knoxville Police Department who was accepted by the court as an expert in latent
fingerprint examination, testified that he verified that the latent print lifted from the
Powerade bottle belonged to the Defendant.

        Sergeant Phillip Major of the Knoxville Police Department’s organized crime unit
identified the business card found in the motel room as one that he had given Ms. Sligh
during an encounter on June 13, 2013. He said he had hand-corrected an erroneous phone
number that was printed on the card.

       Department of Human Resources employee Ashley Taylor, who worked in the
childcare licensing division, testified that First Step II daycare, located at 4605 Old
Broadway, Knoxville, Tennessee, and Kids First Incorporate Daycare, located at 6700
Central Avenue Pike, Knoxville, Tennessee, were both licensed and operational on June
26, 2013.

       Tennessee Bureau of Investigation (“TBI”) chemist Carl Smith, the expert in
forensic chemistry who analyzed the drug evidence recovered from the Defendant’s
person, testified that it consisted of .83 grams of cocaine, 3.19 grams of marijuana, a total
of four tablets of Alprazolam, and two tablets of oxycodone.

       TBI special agent forensic scientist Michael Bleakley, the expert in forensic
chemistry who analyzed the evidence recovered from the motel room, testified that it
consisted of 11.33 grams of marijuana and 5.43 grams of cocaine base.

       Donna Roach of the Knoxville Geographic Information System identified a map
showing the 1000-foot buffer areas surrounding the two daycare centers. She testified on
cross-examination that the distance from the accident site to the daycares was 306 feet and
509 feet, respectively.
                                            -8-
                                   Defendants’ Proof

        Tyshonna Sligh testified that she and the Defendant had a volatile dating
relationship in 2013 and that she went back and forth between her apartment and the
Defendant’s house depending on the status of their relationship. On June 26, 2013, she
and the Defendant had recently fought, and she was staying at her grandmother’s home but
called the Defendant to come get her. The Defendant picked her up in a vehicle that she
did not recognize. Later, she was driving the vehicle when she and the Defendant began
to argue about whether each was being unfaithful to the other. During the argument, she
hit the Defendant with her arm, which caused her to swerve toward an oncoming car and
then overcorrect, landing them in the ditch. She told the police officers who stopped to
investigate that she did not know who the Defendant was because she did not want to get
the Defendant into trouble.

       Ms. Sligh testified that she had smoked marijuana in the past with the Defendant
but had not been smoking that day. She said she was an addict and a heavy marijuana and
cocaine user. She knew nothing about the motel room keys and had never been to any
hotel or motel with the Defendant. She was familiar with Mr. Lakins because she had seen
him at the Defendant’s house and was aware that he provided drugs to the Defendant and
sometimes used them with her and the Defendant. She said Mr. Lakins sometimes brought
friends with him to the Defendant’s home, including a lady friend who was smaller than
Ms. Sligh. According to Ms. Sligh, she had never seen the woman’s shirt that was found
in the motel room and had never worn a size small. She did not recognize the men’s
clothing or any of the other items found in the motel room.

       On cross-examination, she acknowledged that she lied to the police when she said
she did not know the Defendant’s name. She further acknowledged that she lied to her
aunt when she spoke to her on her cell phone while in the back of the patrol car and told
her that the Defendant had wrecked the car and tried to run from the police. Finally, she
admitted she had been convicted of misdemeanor theft in Knox County in 2007.

       Vickie Brewer, a Knox County probation officer, testified that the Defendant tested
positive for marijuana and cocaine during the period she supervised him. On cross-
examination, she testified that the Defendant was placed on probation with her office on
November 4, 2014. His first positive drug test, for marijuana, occurred on May 6, 2015,
during his first drug screen. His positive drug test for cocaine occurred on December 22,
2015, which was the first time he tested positive for cocaine.

       Stoney Gentry testified that he worked for the Knox County Sheriff’s Office Pretrial
Division and supervised the Defendant while he was out on bond in late 2012 into 2013.
                                           -9-
He said the Defendant tested positive for marijuana during a court drug screen that occurred
on October 23, 2012. The Defendant also admitted that he used marijuana on January 31,
2013. On cross-examination, he testified that the Defendant did not admit to using cocaine.
Upon further questioning, he not only agreed that a drug seller could be a user but added
that he had never dealt with anyone who sold drugs who did not also “partake in the use at
some point.”

       The Defendant testified that he began using drugs at the age of twelve, beginning
with marijuana but moving on to other drugs, including cocaine, as he got older. By the
age of sixteen or seventeen, he was partying with friends and regularly using drugs. He
described how he smoked crack cocaine by breaking it up in smaller pieces with a razor
blade and rolling it up in a blunt with marijuana. He testified that he was a rapper and a
flashy person with a “grille” or gold teeth, and that his flashy appearance and “show off”
personality, including his propensity to carry a lot of cash, led to his being regularly stopped
and harassed by the police.

       The Defendant testified that he and Mr. Lakins together smoked marijuana and
“ping tin,” which was marijuana laced with crack cocaine. He never sold Mr. Lakins any
drugs or bought any drugs from him. On June 26, 2013, a “shade tree” mechanic friend
came to the Defendant’s house to work on the brakes of the Defendant’s vehicle. The
mechanic brought with him another man who was interested in purchasing some rims that
the Defendant owned. The Defendant sold the man the rims and some tires, and he then
asked the mechanic to give him a ride somewhere so that he could “get high.” The
Defendant testified that he called Mr. Lakins, learned he was at the motel, and had the
mechanic drop him off at Mr. Lakins’ motel room.

        The Defendant testified that Mr. Lakins had a “junkie prostitute” in the room with
him. He said Mr. Lakins sold him a “party pack” of four or five grams of strong marijuana,
some pills, and some crack cocaine. Before leaving the motel room, the Defendant sat on
the side of the bed, rolled a blunt, and lit it. At about that time, Ms. Sligh began calling
him on his phone. Because he thought Ms. Sligh was cheating on him and he wanted to
check up on her by using a vehicle that she did not recognize, he borrowed Mr. Lakins’
rental car.

        The Defendant testified that he smoked the marijuana blunt while he was driving
the vehicle and tossed it out the window when he was through. He tracked Ms. Sligh down
at her grandmother’s home and let her drive the vehicle when she voiced her suspicion that
it belonged to a woman and was not borrowed from Mr. Lakins. The Defendant said that
the accident occurred after he received a text from his child’s mother, and Ms. Sligh began
wrestling him for his cell phone so that she could read the text.

                                             - 10 -
        The Defendant denied that he tried to run from the police. He said he took some
steps backward when the officer approached him and told him he smelled like “weed”
because the officer tried to grab him. He said it was a normal human reaction and that he
felt targeted by the police because of his appearance. He testified that the drugs in his
pocket were part of his “party pack” that he had intended to use for himself. None of the
items in the motel room were his, and he assumed they all belonged to Mr. Lakins.

        On cross-examination, the Defendant acknowledged he had lied under oath at an
earlier court hearing when he said he was not familiar with cocaine. He said he lied to the
arresting officer about his name because he felt violated by the search and seizure. In his
opinion, the officer had no right to detain him because smelling like marijuana is not a
crime. The Defendant testified that the drugs he had in his pocket were not separated into
individual bags when he had them, and he speculated that the TBI had packaged them in
that manner.

                                         ANALYSIS

                             I. Denial of Motion to Suppress

        The Defendant first contends that the trial court erred in denying his motion to
suppress the results of the search of his person. The Defendant argues that the odor of
marijuana on his person did not create either reasonable suspicion or probable cause
sufficient to justify the detention and frisk and that there were no exigent circumstances to
justify the warrantless search.

       When this court reviews a trial court’s ruling on a motion to suppress evidence,
“[q]uestions of credibility of the witnesses, the weight and value of the evidence, and
resolution of conflicts in the evidence are matters entrusted to the trial judge as the trier of
fact.” State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). The party prevailing at the
suppression hearing is afforded the “strongest legitimate view of the evidence and all
reasonable and legitimate inferences that may be drawn from that evidence.” State v.
Keith, 978 S.W.2d 861, 864 (Tenn. 1998). The findings of a trial court in a suppression
hearing are upheld unless the evidence preponderates against those findings. See id. The
application of the law to the facts found by the trial court is a question of law and is
reviewed de novo. State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001); State v. Crutcher, 989
S.W.2d 295, 299 (Tenn. 1999); State v. Yeargan, 958 S.W.2d 626, 629 (Tenn. 1997).

       Both the United States and Tennessee constitutions prohibit unreasonable searches
and seizures. U.S. Const. amend IV; Tenn. Const. art. I, §7. Generally, “under both the
federal and state constitutions, a warrantless search or seizure is presumed unreasonable,
and evidence discovered as a result thereof is subject to suppression unless the State
                                             - 11 -
demonstrates that the search or seizure was conducted pursuant to one of the narrowly
defined exceptions to the warrant requirement.” Yeargan, 958 S.W.2d at 630. The State
has the burden to demonstrate, by a preponderance of the evidence, that a warrantless
search falls under one of the exceptions to the warrant requirement. State v. Harris, 280
S.W.3d 832, 839 (Tenn. Crim. App. 2008).

        The trial court concluded, based on the totality of the circumstances, that no Fourth
Amendment violation occurred because the officer had a reasonable basis to suspect that
the Defendant was engaged in criminal activity and to conduct the pat down search that led
to the discovery of the drugs. The court accredited the officer’s testimony that he smelled
raw marijuana on the Defendant and observed the Defendant engaging in nervous behavior
that led the officer to believe he was about to flee. The court found that the officer was,
therefore, justified in performing a Terry frisk for the officers’ safety and that the officer
found matter in the Defendant’s pockets during the pat down search that “gave him further
reason to believe the [D]efendant was in possession of raw marijuana.”

         We conclude that the trial court properly denied the motion to suppress. A warrant
is not required for an investigatory stop “when the officer has a reasonable suspicion,
supported by specific and articulable facts, that a criminal offense has been or is about to
be committed.” State v. Bridges, 963 S.W.2d 487, 492 (Tenn. 1997); see also Terry v.
Ohio, 392 U.S. 1, 21 (1968). Reasonable suspicion exists when “specific and articulable
facts . . . taken together with rational inferences from those facts, reasonably warrant that
intrusion.” Terry, 392 U.S. at 21. “Whether reasonable suspicion for an investigatory stop
exists must be evaluated under the totality of the circumstances known to the police at the
time of the stop.” State v. Nicholson, 188 S.W.3d 649, 659 (Tenn. 2006).

       Probable cause for an arrest exists when “at the time of the arrest, the facts and
circumstances within the knowledge of the officers, and of which they had reasonably
trustworthy information, are sufficient to warrant a prudent person in believing that the
defendant had committed or was committing an offense.” State v. Echols, 382 S.W.3d
266, 277-78 (Tenn. 2012). “When determining whether probable cause existed for a
warrantless arrest, courts should consider the collective knowledge that law enforcement
possessed at the time of the arrest, provided that a sufficient nexus of communication
existed between the arresting officer and any other officer or officers who possessed
relevant information.” State v. Bell, 429 S.W.3d 524, 530 (Tenn. 2014).

      Mr. Runge testified that he had not yet decided to arrest the Defendant when he first
met him in the middle of the road and detected the odor of raw marijuana on his person but
the Defendant “accelerated” the process by placing his hands in his pockets and backing
away. Although his memory of the events was hazy, he recalled that he believed the
Defendant was in possession of raw marijuana, which was an indicator of a drug dealer,
                                            - 12 -
that the Defendant was on the verge of fleeing, and that the Defendant posed a risk to the
officers’ safety. He indicated that he and his lieutenant handcuffed the Defendant and that
he briefly frisked him for weapons before moving him out of the middle of the roadway
and continued with a more thorough pat down protective search to ensure the Defendant
had no weapons before placing him in the back of his patrol vehicle. During that search,
he felt the large wad of marijuana, cash, and other drugs in the Defendant’s pocket.

        Mr. Runge never specifically testified as to when the made the decision to arrest the
Defendant or even if it was his decision, rather than his lieutenant’s. His testimony at the
hearing, however, was unequivocal that he smelled the strong odor of raw marijuana on
the Defendant, which made him believe that the Defendant was in possession of raw
marijuana and could be a drug dealer. Notably, he also acknowledged that he had testified
at the preliminary hearing, when his memory was presumably fresher, that the search was
incident to the Defendant’s arrest.

          Based on the evidence presented at the suppression hearing and at trial, the officers
clearly had not only reasonable suspicion sufficient to detain and frisk the Defendant, but
also probable cause to arrest the Defendant and search him incident to his arrest under the
totality of the circumstances, which included not only the Defendant’s raw marijuana odor,
lack of identification, and furtive behavior but also Ms. Sligh’s purported ignorance about
the Defendant’s identity and the ownership of the wrecked vehicle. Therefore, regardless
of whether the search that uncovered the contraband was a Terry frisk for officer safety or
a more thorough search incident to arrest, we conclude that the trial court properly
overruled the Defendant’s motion to suppress.

                              II. Sufficiency of the Evidence

        The Defendant also contends that the evidence is insufficient to sustain his felony
convictions. Specifically, he argues that there was insufficient proof that he possessed the
drugs found on his person for resale rather than personal use and insufficient proof that the
drugs and gun found in the motel room belonged to him. In support, he cites, among other
things, his positive drug tests and the fact that the motel room and the vehicle were rented
by Mr. Lakins. He also relies heavily on his own and his co-defendant’s testimony denying
that they used the motel room or had any involvement in the drugs and gun found inside it.
The State responds that the evidence, when viewed in the light most favorable to the State,
was sufficient to show that the Defendant committed the crimes. We agree with the State.

      When the sufficiency of the evidence is challenged, the relevant question of the
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn.
                                            - 13 -
R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury
shall be set aside if the evidence is insufficient to support the findings by the trier of fact
of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn.
1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992).

         All questions involving the credibility of witnesses, the weight and value to be given
the evidence, and all factual issues are resolved by the trier of fact. See State v. Pappas,
754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict by the jury, approved by
the trial judge, accredits the testimony of the witnesses for the State and resolves all
conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d 474, 476 (Tenn.
1973). “A jury conviction removes the presumption of innocence with which a defendant
is initially cloaked and replaces it with one of guilt, so that on appeal a convicted defendant
has the burden of demonstrating that the evidence is insufficient.” State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982).

      “Possession” may be actual or constructive, and may be proved by circumstantial
evidence. See State v. Shaw, 37 S.W.3d 900, 903 (Tenn. 2001); State v. Bigsby, 40
S.W.3d 87, 90 (Tenn. Crim. App. 2000). Additionally, the jury may infer from the amount
of controlled substance, along with other relevant facts surrounding the arrest, that a
defendant’s possession of a controlled substance was with the intent of selling it. Tenn.
Code Ann. § 39-17-119.

       When viewed in the light most favorable to the State, the evidence was sufficient
for a rational jury to reasonably conclude that the Defendant possessed the cocaine and
firearm found in the motel room and that his possession of the cocaine on his person and
in the motel room was with the intent to sell it. Investigator Jinks testified at length as to
why the circumstances led him to believe that the Defendant possessed the cocaine for
resale rather than personal use. Among those circumstances were the large amount of
cocaine, the materials used to cut, weigh, and package the cocaine into individual baggies
for resale, the large amount of cash the Defendant had in his possession, the loaded gun,
and the lack of any crack pipes or other paraphernalia required to smoke crack cocaine.
The jury heard the testimony of the Defendant and his codefendant, who both denied that
the Defendant was involved in the sale of cocaine or that any of the items in the motel room
were his. By its verdicts, the jury obviously chose not to accredit their testimony. This
was its prerogative as the trier of fact. We, conclude, therefore, that the evidence was
sufficient to sustain the Defendant’s convictions.




                                            - 14 -
                                    CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgments of the
trial court.
                                              ___________________________________
                                             ALAN E. GLENN, JUDGE




                                         - 15 -